                                           Case 3:18-cv-06743-SK Document 93 Filed 03/13/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIA ANDRADE, et al.,                            Case No. 18-cv-06743-SK
                                   8                    Plaintiffs,
                                                                                           ORDER REQUIRING FURTHER
                                   9             v.                                        RESPONSE
                                  10     AMERICAN FIRST FINANCE, INC., et
                                         al.,                                              Regarding Docket No. 88
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                              On March 6, 2020, Defendants filed an administrative motion to withdraw their motion to
                                  13
                                       compel, but only as to Maria Andrade. The Court required Defendants to file a response to clarify
                                  14
                                       whether Defendants concedes that Plaintiff Maria Andrade did not consent to an agreement with
                                  15
                                       an arbitration provision and whether Defendants still contend that Shaun Caulkins signed and
                                  16
                                       consented to the agreements which contain the arbitration provisions.
                                  17
                                              Defendants responded that while they do not concede that Andrade did not consent to an
                                  18
                                       agreement with an arbitration provision, Defendants have decided not to pursue its right to
                                  19
                                       arbitrate Andrade’s individual claims. Plaintiffs are concerned that Defendants still intend to
                                  20
                                       assert the class action waiver in the arbitration agreement against Andrade. The disputed
                                  21
                                       arbitration agreement includes the following provision:
                                  22
                                                      5. NO CLASS ACTIONS OR SIMILAR PROCEDINGS: SPECIAL
                                  23                  FEACHERS OF ARBITRATION. IF YOU OR WE ELECT TO
                                                      ARBITRATION A CLAIM, NEITHER YOU NOR WE WILL
                                  24                  HAVE THE RIGHT TO: (A) HAVE A COURT OR A JURY
                                                      DECIDE THE CLAIM; (B) OBTAIN INFORMATION PRIOR TO
                                  25                  THE HEARING TO THE SAME EXTENT THAT YOU OR WE
                                                      COULD IN COURT; (C) PARTICIPATE IN A CLASS ACTION IN
                                  26                  COURT OR IN ARBITRATION, EITHER AS A CLASS
                                                      REPRESENTATIVE, CLASS MEMBER OR CLASS OPPONENT .
                                  27                  ...
                                  28   (Dkt. No. 36-1, Ex. B.) According to the plain language of this agreement, the class action waiver
                                           Case 3:18-cv-06743-SK Document 93 Filed 03/13/20 Page 2 of 2




                                   1   only applies if either party elects arbitration, which neither party is doing with respect to

                                   2   Andrade’s claims. Therefore, it is not clear how Defendants could assert the class action waiver

                                   3   provision against Andrade in light of their position with respect to arbitration. Nevertheless, if

                                   4   Defendants still maintain that Andrade is limited in her ability to assert claims on behalf of a class

                                   5   based on the above portion of the arbitration provision, Andrade is entitled to litigate the consent

                                   6   issue in the upcoming bench trial. In fact, if Defendants intend to assert any portion of the

                                   7   arbitration provision against Andrade, then the Court will not grant Defendants’ administrative

                                   8   motion to withdraw their motion to compel arbitration as to Andrade. Defendants shall file a

                                   9   response to clarify their position by no later than March 16, 2020.

                                  10          Regardless of whether the Court grants Defendants’ administrative motion as to Andrade,

                                  11   the upcoming pretrial conference and trial will proceed as to Caulkins. The Court will conduct the

                                  12   pretrial conference on April 3, 2020 at 1:30 PM by telephone. Counsel shall contact CourtCall at
Northern District of California
 United States District Court




                                  13   888-882-6878 to arrange their appearances.

                                  14          IT IS SO ORDERED.

                                  15   Dated: March 13, 2020

                                  16                                                     ______________________________________
                                                                                         SALLIE KIM
                                  17                                                     United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
